DETAILED ACTION
                               
                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/18/21 has been considered by the examiner.

Drawings
The drawings received on 05/18/21 are acceptable.

 Allowable Subject Matter
Claims 1-20 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest a battery system including the limitation “a communication gateway configured to communicate using a first communication protocol and a second communication protocol different from the first communication protocol; and a first electrical connector including a plurality of first terminals; and an equipment interface configured to be coupled to a piece of equipment, the equipment interface including: a second electrical connector 

Claim 10 is allowed because the prior art of record fails to disclose or suggest a battery system including the limitation “a first near-field communication (NFC) device; a management circuit in communication with the first NFC device and structured to adjust an electrical output parameter of the battery pack; and an equipment interface configured to be coupled to a piece of equipment, the equipment interface including: a second electrical connector including a plurality of second terminals, the second electrical connector configured to mate with the first electrical connector and electrically couple the first terminals and second terminals to electrically couple the battery assembly to the equipment interface; and a second NFC device received within the equipment interface; wherein the first NFC device is structured to read information from the second NFC device on the equipment interface and communicate the read information from the second NFC device to the management circuit, wherein the management circuit adjusts the electrical output parameters of the battery pack based upon the read information from the second NFC device“ in addition to other limitations recited therein.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Harvey et al. (US 20,722,755 B2) disclose an electric starter battery for large engines.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ADOLF D BERHANE/           Primary Examiner, Art Unit 2838